            Case 1:18-cv-05414-RA Document 164 Filed 06/21/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X

WEDIL DAVID, an Individual,                                   1:18-cv-05414 (RA)

                            Plaintiff,                        NOTICE OF MOTION

                             v.

  THE WEINSTEIN COMPANY LLC; THE
  WEINSTEIN COMPANY HOLDINGS
  LLC; HARVEY WEINSTEIN, ROBERT
  WEINSTEIN, LANCE MAEROV,
  RICHARD KOENIGSBERG, TARAK
  BEN AMMAR, DIRK ZIFF, TIM
  SARNOFF, PAUL TUDOR JONES, JEFF
  SACKMAN, and JAMES DOLAN,
  Defendants.
----------------------------------------------------------X

         PLEASE TAKE NOTICE, that upon the Third Amended Complaint and all prior pleadings

and proceedings herein, and the accompanying Memorandum of Law, the undersigned will move

this Court before the Honorable Ronnie Abrams, in Courtroom 1506 of the Thurgood Marshall

United States Courthouse, 40 Foley Square New York, NY 10007, on a date to be determined by the

Court, for an Order: (1) dismissing Plaintiff’s Fifth Cause of Action for Sex Trafficking in the Third

Amended Complaint with prejudice pursuant to Rule 12(b)(6), Fed R. Civ. P.; and (2) granting such

other and further relief as is just and proper.

Dated: New York, New York
       June 21, 2019
                                                     LEWIS BRISBOIS BISGAARD & SMITH LLP

                                                    By: /s/ Elior D. Shiloh
                                                         Elior D. Shiloh, Esq.
                                                         77 Water Street, Suite 2100
                                                         New York, New York 10005
                                                         Tel: 212-232-1300
                                                         Elior.Shiloh@lewisbrisbois.com
                                                    Attorneys for Defendant Harvey Weinstein

4848-9703-6954.1
            Case 1:18-cv-05414-RA Document 164 Filed 06/21/19 Page 2 of 2



                                 CERTIFICATE OF SERVICE

       Elior D. Shiloh, Esq. an attorney duly admitted to practice before this Court, certifies that on
June 21, 2019, he caused the Notice of Motion and Memorandum of Law in Support to be filed and
served on all counsel of record via ECF.


                                                  /s/ Elior D. Shiloh
                                                        Elior D. Shiloh




4848-9703-6954.1
